           Case 1:20-cv-00284-JLT Document 23 Filed 11/16/20 Page 1 of 1


1    u

2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   LUCIO GOMEZ,                                   )   Case No.: 1:20-cv-0284 JLT
                                                    )
12                  Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                    )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                      )   JUSTICE ACT
                                                    )
14   ANDREW SAUL,                                   )   (Doc. 22)
     Commissioner of Social Security,               )
15                                                  )
                    Defendant.                      )
16                                                  )
17          Lucio Gomez and Andrew Saul, Commissioner of Social Security, stipulated for the payment of
18   attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 22) Subject to
19   the terms of the stipulation, the Court ORDERS:
20          1.      Plaintiff’s request for fees (Doc. 22) is GRANTED; and
21          2.      Fees in the total amount of $4,175.00 are AWARDED to Plaintiff, Lucio Gomez.
22
23   IT IS SO ORDERED.
24
         Dated:    November 16, 2020                          /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
